Title: To George Washington from Benjamin Lincoln, 9–13 January 1788
From: Lincoln, Benjamin
To: Washington, George



Boston Jany 9[–13]th 1788

I have, my dear General, been some time in this town with my son Benjn who has been exceedingly sick for about four weeks. On thursday last we thought his days were fully numbered, and that his last moments were rolling rapidly on and that they would have been terminated before the evening; but in the afternoon he revived, he yet lives, his situation, we trust, is not so critical as it has been, and we cannot help flattering ourselves that there are hopes of his recovery. A bystander might wonder that I should commence a letter to your Excellency on so goolmy a subject, but the part you have always taken in what ever has nearly interested me intitles you to the information and would therefore make an apology as improper as unnecessary.
Our convention meets this morning to take into consideration the proposed plan of government for the United States. Whether it will be adopted or not, in this State, the most prophetic spirit among us cannot certainly determine, I cannot but hope, however, that it will be received here. Whether this hope is well grounded or whether it exists from an ardent wish that it may be, I cannot say, for when we become anxious for the success of any particular proposition we too often weigh with partiality arguments in favor as well as too inattentively those against the measure. I must experience a very great change or I shall give it my most hearty assent.
The constitution has very potent adversaries in this State, it is said that Mr S. Adams, General Warren & Mr Gerry are among them the former only is in convention—All the Gentlemen you know.
I hope and trust that the business will be conducted with moderation candor & fairness, otherwise we may bear down the opposition but we shall never sooth and quiet their minds to do which I consider as a matter of very great importance for it will require all the wisdom aid and attention of all the lovers of order and a good government to bring the system, if adopted into

exercise and to avoid that confusion and misery which has too often masked the progress of the various governments now established in the world.
After I had finished my public commission in the western counties I went in June into the eastern one and remained untill about the middle of Novr where I left one son to inspect our saw mills &c. he is very happy in that country and intends to fix there. I think it a valuable part of this State, and as no person has attempted the subject, I have ventured a few observations on the advantages to be enjoyed by settlers in it and have hinted at some measures which should be pursued to bring forward a settlement of it &c. Knowing the great attention your Excellency has paid to obtain a knowledge of the different parts of the United States I have inclosed a copy of my observations (They will also apply pretty generally respecting to the soil produce &c. to New Brunswic only as that is a little farther north) If they shall serve as an hour of amusement, when nothing more interesting shall offer it self, I shall think my self most amply compensated.
 
 13th Since writing the above which I intended for the last post my son has, I think a little recruited tho he yet remains in a very critical situation.
We have been four days in convention organizing the house attending to disputed elections &c. these things being pretty fully over we expect tomorrow morning to have the proposed constitution read & to proceed afterwards upon a discussion of it. I am now as much at a loss to know what will be its fate as I was the first day we met. Should any thing of importance turn up I will have the pleasure of advising you of it by the next post.
Permit me to solicit that my most respectful regards may be presented to Mrs Washington and to assure you My dear General that I am with the highest esteem & warmest affection your Excellencys most obedient servant

B. Lincoln


My regards to Mr Lear tell him, however unwelcome the news may be of the situation of his friend.
 N.B. The Docrs are this moment here and they will [not] say that they think my son has gained any for the eight last days I am distressed for his safety.

